Citation Nr: 1046956	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for coronary artery disease.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for rheumatoid arthritis.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

9.  Entitlement to recognition as a prisoner of war (POW).

10.  Whether the Veteran had recognized service in the Philippine 
Commonwealth Army from August 28, 1941, to December 31, 1945.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1949.  He 
also claims active service from August 1941 to December 1945, and 
that he was a POW from April 1942 to June 1942.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

This case previously was before the Board in June 2010 when it 
was remanded for further development.  It since has been returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required on his part.


REMAND

In June 2010, the Board remanded this case for additional 
development.  In its remand, the Board summarized the case's 
complex procedural history before instructing the AOJ to perform 
four actions.  Specifically, the AOJ was instructed to:  (1) 
undertake appropriate development to obtain outstanding private 
treatment records; (2) undertake appropriate development to 
attempt to verify the Veteran's additional alleged service and 
POW status, to include providing specific data to the National 
Personnel Records Center (NPRC); (3) issue a Statement of the 
Case (SOC) addressing whether the Veteran had recognized service 
in the Philippine Commonwealth Army and whether he is entitled to 
recognition as a POW; and (4) readjudicate any remaining claims.

The AOJ on remand performed only one of the four actions that was 
directed by the Board, and it performed that one action 
incorrectly.  In July 2010, the AOJ issued a Supplemental 
Statement of the Case (SSOC) on the issue of the Veteran's 
entitlement to recognition as a POW.  The AOJ took this action 
despite the fact that no SOC had previously been issued on the 
matter and despite the Board's specific instructions that an SOC, 
not an SSOC, must be issued as required by governing regulatory 
procedures.  See 38 C.F.R. §§ 19.29, 19.31 (2010).  Moreover, 
although the SSOC alludes to the issue of whether the Veteran had 
recognized service in the Philippine Commonwealth Army, the issue 
was actually omitted from the SSOC despite the Board's 
instruction that it be addressed.

In addition, the AOJ explained in the improperly issued SSOC that 
it had relied on its previous communications with the NPRC in 
making its determination regarding the Veteran's entitlement to 
recognition as a POW.  The AOJ relied on these previous 
communications despite the fact that the Board's remand 
identified specific deficiencies in them and despite the fact 
that the remand instructed the AOJ to undertake further action to 
verify the Veteran's allegations.  The record does not suggest 
that the AOJ undertook such action, or that it made any attempt 
whatsoever to comply with the remaining remand instructions.

Compliance with remand directives is not optional or 
discretionary, and the Board errs as a matter of law when it 
fails to ensure remand compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008).  It is simply inexplicable as to why the AOJ so 
completely failed to comply with the Board's clearly articulated 
June 2010 remand instructions, but such failure necessitates 
another remand so that substantial compliance may be achieved.  
It is truly unfortunate that six additional and entirely 
unnecessary months have been added to the processing of the 
Veteran's appeal, since the Board's remand in June 2010, due to 
the mishandling of this case by the AOJ on remand.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Undertake appropriate development to 
obtain a copy of private treatment records 
from Dr. Neal S. Birnbaum and from Dr. Felix 
Millhouse.  

2.  Undertake appropriate development to 
verify the Veteran's allegations that he had 
an additional period of service from 1941 to 
1945, and that he was a POW during such 
period of service.  
a)	Such development must include 
additional consultation with the NPRC 
and the submission of the Veteran's 10-
digit Philippine Scouts identification 
number for purposes of clarifying the 
variously reported service dates, to 
include as follows:  service entrance 
dates of August 8, 1941, August 28, 
1941, and September 1, 1941; service 
separation dates of December 21, 1941, 
December 21, 1945, and December 31, 
1945; and the alleged dates of POW 
status of April 9, 1942, to June 14, 
1942.  
b)	Such development also must include a 
request that the NPRC verify whether the 
Veteran's name is listed in the 
Reconstructed Recognized Guerilla Roster 
(RRGR) and, if so, for which periods of 
service.  

3.  Only after the above actions have 
been completed, issue a Statement of the 
Case (SOC) that addresses the issues of (1) 
whether the Veteran had recognized service in 
the Philippine Commonwealth Army from August 
28, 1941, to December 31, 1945, and (2) his 
entitlement to recognition as a POW.  The 
Veteran is hereby advised that these two 
issues will only be returned to the Board if 
he submits a timely substantive appeal (VA 
Form 9), in response to the SOC that is 
provided to him by the AOJ for purposes of 
perfecting the appeal of these issues to the 
Board.  

4.  Following the completion of the above, 
readjudicate any claims, as appropriate, and 
issue any required SSOC(s), followed by an 
appropriate period of time being provided to 
the Veteran and his representative to respond 
to the SSOC(s).  Only then should the appeal 
be returned to the Board for further 
appellate action.  

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

